DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/14/2021, 5/3/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, initialed and dated copies of Applicant’s IDS forms 1449 filed as stated above are attached to the instant Office Action.
Citation of References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action:
Boehm (US20180097804A1). Discloses method of security authorization with biometric data with identification profile of user as occupant parameters to customize operational settings of a vehicle. 
Witte et al (US20020107010A1). Discloses a communication system for use with a vehicle by having user profile registered that allows user to access special operation functions in vehicle through use of a fob unit.
Seymour et al (US20070126560A1). Discloses a plurality of personalized profiles can be stored in the vehicle security system, each personalized profile being used by one of the plurality of users.  The personalized profile can include various personalization parameters, such as the positioning of a seat and of mirrors, radio station presets. The personalized profile module can be used to automatically activate a personalized profile from amongst the stored personalized profiles of the present user.
Status of Claims
This is a non-final office action in response to Applicant's amendment filed on 2/12/2021. Applicant’s submission has been entered. Claims 10, 16 are currently amended claims. Claims 1-9, 13, 17-18 are previously cancelled claims. Claims 10-12, 14, 16 and 19 are pending in the application. 
The objection of claim 10 due to informalities has been withdrawn in light of applicant amendment to the claim.
Response to Arguments
Applicant’s argument, see pages 6-10 of the Remarks filed 2/12/2021 regarding prior art rejections on claims 10-12, 14-16 and 19 under the 35 USC 103 as being unpatentable over the combination of references of record has been fully considered. In particular, applicant argued that Hoyos in view of Mottla, as well as in view of Lortz, Miu, and Penilla, fails to teach or suggest the limitation describing: activating, in response to the enabling of the ascertained user profile, at least one predetermined motor vehicle system of the motor vehicle requiring ignition of an ignition device, wherein the at least one predetermined motor vehicle system to be activated is defined in the ascertained user profile. The examiner acknowledges applicant’s argument and agrees that the previously identified references do not teach the above limitation(s), however upon updated search, the examiner found newly identified prior art that teaches the amended features underlined above. Therefore the claim rejection under 35 USC 103 is maintained with combined teachings of the newly applied prior art Chen.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 12, 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hoyos et al (US20150363986A1-IDS provided by applicant, hereinafter, "Hoyos"), in view of Mottla et al (US20110060480A1, hereinafter, “Mottla”), further in view of Chen et al (US20170187863A1, hereinafter, “Chen”).
Regarding claim 10, Hoyos teaches:
A method for operating a communication device of a motor vehicle (Hoyos, see Fig. 2A On-Board computer 101b (i.e. communication device) which includes communication interface for communication), the communication device is adapted to provide a data communication connection to a motor-vehicle-external data server apparatus and to communicate with the motor-vehicle-external data server apparatus (Hoyos, [0034] The user computing devices, including … on-board computer 101b, can be configured to communicate with one another, the system server 105 and/or remote computing device 102 (i.e. motor-vehicle-external data server apparatus)), comprising: 
capturing by a sensor device of a mobile terminal of a user an identification feature, on the basis of which the user of a user profile is identifiable, wherein the identification feature is a biometric feature of the user (Hoyos, [0006] disclosed herein is a method for authorizing a user to access a vehicle… a plurality of user profiles that are each associated with a respective user and a respective mobile device, …, and permissions associated with respective user profiles in relation to respective vehicle profiles. And [0022] the system for authorizing a user to access a vehicle 100 can include a networked remote system server platform 100 that communicates with networked servers, and user-facing computing devices ("user devices") including … and mobile devices 101a (i.e. mobile terminal of a user) such as laptops, tablets and smartphones, to facilitate biometric authentication of the user (i.e. identification feature)… And [0023] the user can be biometrically authenticated by the user's preregistered smartphone device. Examiner notes that it is known to one ordinary skilled in art that mobile devices such as smartphone has sensor device (such as camera, finger scan) that can capture biometric feature of user), establishing, on the basis of the captured identification feature [transmitted from the mobile terminal to an identification device of the motor vehicle] (see the teachings of underlined limitation by Mottla below), an identity of the user by the identification device of the motor vehicle (Hoyos, see Fig. 3 steps 310-320, and [0071] Then at step 310, the on-board computer 101b collects user identification information… by executing one or more software modules 130, including, preferably, the enrollment module 176 and the user interface module 170, can prompt the user to input the user identification information and receive the user inputs via the user interface 115. And referring to step 320 of Fig. 3, [0074] It should be understood that verifying the user's identity can be performed by the system server 105, the on-board computer 101b), establishing, by the identification device and depending on the established identity, an access code for the user profile of the user, wherein the access code is stored in a database (Hoyos, [0123] In the case of a user/owner of a vehicle requesting that the access rules be updated to allow a friend to drive the vehicle the system server can, upon authorizing the owner and identifying the user profile associated with the friend … After authorization of the friend by the system server, an instruction can be sent to the on-board computing device to provide the access…the notification provided to the friend's mobile device can also include an electronic key (i.e. access code) that is useable to access the vehicle.  For instance, by transmitting the key to the on-board computing device. The electronic key can be, for example, a one-time authorization key generated by the system server and linked to the friend's user profile and the vehicle profile. The key can be protected/encrypted by a unique password that is also generated and stored by the system server during key generation), enabling, by the established access code, the ascertained user profile for the communication device (Hoyos, [0123] the key can only be utilized (i.e. enabling) by the friend after the system server provides the password to the friend's mobile device, which occurs only after successful biometric authentication and authorization of the friend (i.e. ascertained user profile), [and2Application No.: 16/348,317Attorney Docket No.: 07780474US Response to Office Action of December 16, 2020activating, in response to the enabling of the ascertained user profile, at least one predetermined motor vehicle system of the motor vehicle requiring ignition of an ignition device, wherein the at least one predetermined motor vehicle system to be activated is defined in the ascertained user profile] (limitation(s) in bracket taught by Chen as shown below). 
Although Hoyos discloses establishing based on captured identification feature, Hoyos does not explicitly teach the feature transmitted from the mobile terminal to an identification device of the motor vehicle to establish user identity, however in the same field of endeavor Mottla teaches:
[establishing, on the basis of the captured identification feature] transmitted from the mobile terminal to an identification device of the motor vehicle (Mottla, [0031] The member (i.e. user) can use the mobile device 100 (i.e. mobile terminal) to request access to the reservable asset.  The request is sent (i.e. transmitted) … to the vehicle-associated control module 103 where the unique identifier (i.e. identification) belonging to the member or the mobile device 100 used to make the reservation is compared to the unique identifier belonging to the member or the mobile device 100 requesting access),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Mottla in the facilitation of user access to vehicle of Hoyos by using mobile device directly communicated with a vehicle associated control module to send the user identification information to the vehicle for user authorization. This would have been obvious because the person having ordinary skill in the art would have been motivated to use the mobile device in application for communication with vehicles to send user identifier to vehicle control module to authorize the user identification to access the vehicle for car sharing service (Mottla, [Abstract], [0006]).
The combination of Hoyos-Mottla does not explicitly teach the following limitation(s), however in the same field of endeavor Chen teaches:
and2Application No.: 16/348,317Attorney Docket No.: 07780474US Response to Office Action of December 16, 2020activating, in response to the enabling of the ascertained user profile, at least one predetermined motor vehicle system of the motor vehicle requiring ignition of an ignition device, wherein the at least one predetermined motor vehicle system to be activated is defined in the ascertained user profile (Chen, [0016] the user may need to be authenticated before he or she can submit a request for a vehicle action. And referring to Fig. 5, [0050] a user may be authorized to initiate any function that is associated with a vehicle associated with his or her account… an administrator or other user may create configuration settings (i.e. user profile) to be associated with the vehicle and/or user account. For example, the owner of a vehicle may create a configuration setting that enables another user to lock and unlock doors on a vehicle, as well as start the engine of the vehicle, but does not allow the second user access to the vehicle's trunk… only those functions that the user is authorized to initiate may be provided to the user device in the vehicle information, such that the user is provided with a list of functions that he or she is able to initiate);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Chen in the facilitation of user access to vehicle of Hoyos-Mottla by associating vehicle function with user’s configuration associated with a user account. This would have been obvious because the person having ordinary skill in the art would have been motivated to allow user operate vehicle function according to user’s profile by defining a configuration settings for vehicle function control (Mottla, [Abstract], [0002]).

Regarding claim 12, Hoyos-Mottla-Chen combination further teaches:
The method according to claim 10, wherein the establishing the identity of the user further comprises: generating an identifier that represents the identification feature by the identification device (Hoyos, [0023] Authentication includes capturing biometric information of the user, extracting unique features and encoding the features as an identifier), transmitting the generated identifier to the motor-vehicle-external data server apparatus for ascertaining the identity (Hoyos, [0085] Accordingly, as a result of genesis/enrollment, a user profile is created which associates the user 124 to the user's enrolled devices.  In addition, genesis serves to provide the on-board computer 101b with information (e.g., a unique user identifier and device identifier and/or unique keys) for identifying the user 124 and/or on-board computer 101b in subsequent communications with the system server 105 (i.e. the motor-vehicle-external data server apparatus), and [0096] the biometric identifiers can be stored in association with the user's profile on a remote computing device (e.g., system server 105 or remote computing device 102) enabling those devices to perform biometric authentication of the user. And [0101] the configured processor can transmit the biometric identifiers, liveness identifiers and other information generated/captured during enrollment and thereafter to the system server 105 as one or more data packets), and receiving an authentication signal from the motor-vehicle-external data server apparatus, wherein the authentication signal describes the identity determined by the motor-vehicle-external data server apparatus, wherein the establishing of the identity by the identification device takes place on the basis of the authentication signal (Hoyos, referring to Fig. 4, and [0111] at step 440, the user is authorized by the system server 105. Authorization can include verifying that an enrolled user who has been biometrically authenticated using an enrolled on-board computer 101b is attempting to access the vehicle. And [0120] the system server 105 can transmit the authorization notification directly to the on-board computer 101b associated with the vehicle that the user is requesting access to.).  

Regarding claim 16, Hoyos-Mottla-Chen combination teaches:
An identification device of a motor vehicle (Hoyos, See Fig. 2A, [0044] FIG. 2A depicts an exemplary block diagram of the on-board computer 101b (i.e. identification device) for use with the system for authorizing access to a vehicle 100.), the identification device comprising a processor device, wherein the processor device (Hoyos, [0045] Processor 110 serves to execute the client application including software instructions in the form of executable code that can be loaded into memory 120. And [0046] the memory 120 and/or the storage 190 are accessible by the processor 110, thereby enabling the processor to receive and execute instructions encoded in the memory and/or on the storage so as to cause the on-board computer and its various hardware components to carry out operations for aspects of the systems and methods) is adapted to: perform method steps substantially similar to the method steps of claim 10, therefore is rejected with same reason set forth as rejection of claim 10 above. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hoyos-Mottla-Chen combination as applied above to claim 10, further in view of Lortz et al (US20140200737A1, hereinafter, “Lortz”).
Regarding claim 11, Hoyos-Mottla-Chen combination teaches:
The method of claim 10, 
While Hoyos-Mottla-Chen combination does not explicitly teach fingerprint as biometric feature, in the same field of endeavor Lortz teaches:
wherein the biometric feature of the user is a fingerprint of the user (Lortz, [0015] the in-vehicle system 12 is configured to receive data captured from at least one sensor 14.  As shown, the system 10 may include a variety of sensors configured to capture various attributes of one or more occupants (i.e. driver and/or passengers) of the vehicle, …  The sensors may include, … and various biometric characteristics sensors (fingerprints,…)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Lortz in the facilitation of user access to vehicle of Hoyos-Mottla-Chen by detecting occupant characteristics from multiple sensors, including fingerprint of the occupants for identifying an occupant of a vehicle to establish an identity of a driver and/or passengers in a vehicle as authorized users of the vehicle. This would have been obvious because the person having ordinary skill in the art would have been motivated to use biometric data such as fingerprint as identification feature to identify the user for personalized vehicle settings management (Lortz, [Title], [Abstract], [0001]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hoyos-Mottla-Chen as applied above to claim 12, further in view of Miu et al (US20150058931A1, hereinafter, “Miu”).
Regarding claim 14, Hoyos-Mottla-Chen combination teaches:
The method according to claim 12, 
While Hoyos-Mottla-Chen combination does not explicitly teach the following limitation(s), in the similar field of endeavor Miu teaches:
wherein the generating the identifier that represents the identification feature comprises creating a cryptographic hash function as identifier (Miu, [0261] The registry may create a unique identifier, for example a token type ID, a hash of the token ID or serial number combined with a unique identity ID and a secondary hash of one or more of the multi-factor authentication templates, thereby creating a unique identifier string unique to that User.  This unique identifier may be encrypted upon creation, and can be reduced in string size by applying a hash, a digest, a checksum, or other algorithmic shortening).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Miu in the facilitation of user access to vehicle of Hoyos-Mottla-Chen by creating a unique identifier as identity token to tie to the physical identity of a user in identity management. This would have been obvious because the person having ordinary skill in the art would have been motivated to use the unique identifier of cryptographic hash function as trusted entity to fulfill transaction request by user to access data for identity management (Miu, [Abstract], [0261]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hoyos-Mottla-Chen as applied above to claim 10, further in view of Penilla et al (US20150210210287A1, hereinafter, “Penilla”).
Regarding claim 19, Hoyos-Mottla-Chen combination teaches:
The method according to claim 10, 
While Hoyos-Mottla-Chen combination does not explicitly teach the following limitation(s), in the same field of endeavor Penilla teaches:
wherein the user profile of the user of the motor vehicle is associable with and transferrable between a plurality of motor vehicles (Penilla, [0042] methods and systems provide access to cloud services over the Internet for managing a user profile of a vehicle on a cloud processing system connected to the Internet. One example method includes receiving requests to access the user profile to define settings for one or more vehicles. And [0043] The profile can be transferred to one or more vehicles,…).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Penilla in the facilitation of user access to vehicle of Hoyos-Mottla-Chen by managing user profile for providing access to vehicle control with user profile transferable to one or more vehicles. This would have been obvious because the person having ordinary skill in the art would have been motivated to have user profile shared and transferred among vehicles (Penilla, [0043], [0104], [0117]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL M LEE/Examiner, Art Unit 2436 

/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436